Case 1:16-cv-00249-PAB-SKC Document 62 Filed 07/29/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 16-cv-00249-PAB-SKC

  JOSE BLANCO, on behalf of himself and all similarly situated persons,

        Plaintiff,

  v.

  XTREME DRILLING AND COIL SERVICES, INC., a Texas corporation,

        Defendant.


                                           ORDER


        Pursuant to the orders entered in this case, having considered all papers filed

  and proceedings held herein, and otherwise being fully informed in the premises and

  good cause appearing therefor, it is hereby

        ORDERED that:

  1.    This Order incorporates by reference the definitions and provisions of the

  Settlement Agreement (“Agreement”) [Docket No. 48-1] as though fully set forth herein.

  2.    This Court has jurisdiction over the subject matter of this Action and personal

  jurisdiction over the Parties and the Settlement Class.

  3.    Pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure, and for the

  purposes of settlement only, the Settlement Class is certified as follows:

        all non-exempt drilling employees of [defendant] who were based in
        Colorado, worked at any time between February 2, 2013 and January 24,
        2019, and who received additional payments for bonuses, [o]il-based mud
        payments, training pay, or per diems that were not included in the
        calculation of such employee’s regular rate of pay.
Case 1:16-cv-00249-PAB-SKC Document 62 Filed 07/29/20 USDC Colorado Page 2 of 5




  4.     The Court finds, solely for the purposes of this settlement, that the prerequisites

  for a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure

  have been satisfied in that: (a) the Members of the Settlement Class are so numerous

  that joinder of all Settlement Class Members in the Action is impracticable; (b) there are

  questions of law and fact common to the Settlement Class which predominate over any

  individual questions; (c) the claims of the Plaintiff and Plaintiff’s Counsel have fairly and

  adequately represented and protected the interests of all of the Settlement Class

  Members; and (d) a class action is superior to other available methods for the fair and

  efficient adjudication of the controversy, considering: (i) the interests of the Members of

  the Settlement Class in individually controlling the prosecution of the separate actions;

  (ii) the extent and nature of any litigation concerning the controversy already

  commenced by Members of the Settlement Class; (iii) the desirability or undesirability

  of continuing the litigation of these claims in this particular forum; and (iv) the

  difficulties likely to be encountered in the management of the Action.

  5.     For purposes of settlement, Plaintiff Jose Blanco is hereby appointed the “Class

  Representative.”

  6.     For purposes of settlement, Brian D. Gonzales and the Law Offices of Brian D.

  Gonzales, PLLC are hereby appointed as Class Counsel.

  7.     The Court finds that the Class Notice given to members of the Settlement Class

  pursuant to the terms of the Agreement was reasonably calculated under the

  circumstances to apprise such members of the pendency of this Action, all material



                                                2
Case 1:16-cv-00249-PAB-SKC Document 62 Filed 07/29/20 USDC Colorado Page 3 of 5




  elements of the settlement, and their opportunity to exclude themselves from, object to,

  or comment on the settlement. The Class Notice was the best practicable notice under

  the circumstances and constituted valid, sufficient, and due notice to all members of the

  Settlement Class. The Class Notice fully satisfied the requirements of due process,

  Rule 23 of the Federal Rules of Civil Procedure, and all other applicable law.

  Accordingly, this Court makes final the conditional certification set forth in the

  Preliminary Approval Order [Docket No. 52]. Because the Court has afforded a full

  opportunity to all Settlement Class Members to be heard, the Court further determines

  that all members of the Settlement Class are bound by this Order.

  8.     Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, this Court finds

  that the Settlement is fair, reasonable, and adequate. Accordingly, the Court gives final

  approval to the Settlement in all respects and authorizes and directs the Parties to

  consummate the Settlement in accordance with the terms and provisions of the

  Settlement and this Order.

  9.     The Parties, their counsel, and the Settlement Administrator shall fulfill their

  obligations and duties under the Agreement.

  10.    The Action and all claims contained therein are hereby dismissed with prejudice.

  11.    Plaintiff and all members of the Settlement Class are deemed to have fully,

  finally, completely, and forever released, relinquished, and discharged the causes of

  action raised in this Action, whether for damages or for injunctive relief. Plaintiff and

  Settlement Class Members have not released any claims that have arisen or that may

  arise after January 24, 2019.


                                               3
Case 1:16-cv-00249-PAB-SKC Document 62 Filed 07/29/20 USDC Colorado Page 4 of 5




  12.    Plaintiff and all members of the Settlement Class are permanently enjoined and

  barred from asserting, initiating, prosecuting, or continuing any of the claims released

  by the Agreement.

  13.    The Court hereby awards Class Counsel attorney’s fees and costs in the amount

  of $323,000.00. This amount shall be paid from the Settlement Fund pursuant to the

  terms of the Agreement.

  14.    The Court hereby approves the payment of service awards to Plaintiff Jose

  Blanco in the amount of $24,000.00. This amount shall be paid from the Settlement

  Fund pursuant to the terms of the Agreement.

  15.    Neither this Order nor the Agreement is an admission or concession by

  Defendant of the validity of any claims, of any liability or wrongdoing, or of any violation

  of law. Neither this Order nor the Agreement shall be used as an admission or

  indication of any wrongdoing, fault, or omission by Defendant or any other person in

  connection with any transaction, event, or occurrence. Neither this Order nor the

  Agreement, nor any related documents in this proceeding, nor any reports or accounts

  thereof shall be offered or received in evidence in any civil, criminal, or administrative

  action or proceeding, other than such proceedings as may be necessary to:

  consummate or enforce this Order, the Agreement, and all releases given thereunder;

  or establish the affirmative defenses of res judicata or collateral estoppel barring the

  pursuit of claims released in the Agreement. This Order does not constitute any

  opinion or position of this Court as to the merits of the claims and defenses related to

  this Action.


                                               4
Case 1:16-cv-00249-PAB-SKC Document 62 Filed 07/29/20 USDC Colorado Page 5 of 5




  16.   Without affecting the finality of this Order, this Court retains jurisdiction to

  consider all further matters arising out of or connected with the Settlement, including

  the implementation and enforcement of the Settlement Agreement.

  17.   Judgment shall be entered dismissing this Action with prejudice.


        DATED July 29, 2020.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               5
